UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6223


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

ANTONIO HUGHS,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:03-cr-00703-GRA-12; 6:10-cv-70240-GRA)


Submitted:   July 13, 2011                 Decided:   August 18, 2011


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Hughs, Appellant Pro Se. Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio       Hughs    seeks   to    appeal       the   district      court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of    appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent     “a    substantial      showing       of    the     denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,      537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,
529 U.S. at 484-85.           We have independently reviewed the record

and    conclude    that    Hughs    has    not   made    the    requisite        showing.

Accordingly,        we     deny    his     motion       for     a     certificate       of

appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately




                                           2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3